In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00217-CV

RICHARD D. CRAWFORD, Appellant               §    On Appeal from the 96th District
                                                  Court

V.                                           §    of Tarrant County (096-262638-12)

                                             §    December 19, 2019
XTO ENERGY, INC., Appellee                   §    Opinion by Justice Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Richard D. Crawford shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Wade Birdwell
                                            Justice Wade Birdwell